May 19, 2015




                                   JUDGMENT

                   The Fourteenth Court of Appeals
  IN THE MATTER OF THE MARRIAGE OF JAMILEH MERRIKH AND DAVID
                    HOSSIEN MERRIKH, Appellant

NO. 14-14-00024-CV

                        ________________________________

       This court today heard a motion for rehearing filed by appellant David Merrikh
and a motion for rehearing filed by appellants Noorollah Merrikh and Zarine Motlagh.
We order the motions be denied, and that the court’s former judgment of March 17,
2015 be vacated, set aside, and annulled. We further order this court’s opinion of March
17, 2015, withdrawn.
       This cause, two appeals, one by David Merrikh and one by Noorollah Merrikh
and Zarine Motlagh, from the judgment in favor of Jamileh Merrikh, signed October 11,
2013, was heard on the transcript of the record.
       With regard to David Merrikh’s appeal, we have inspected the record and find no
error in the judgment. Therefore, as it pertains to David Merrikh, we order the judgment
of the court below AFFIRMED.
       With regard to Noorollah Merrikh and Zarine Motlagh’s appeal, we have
inspected the record and find no error in the judgment. Therefore, as it pertains to
Noorollah Merrikh and Zarine Motlagh, we order the judgment of the court below
AFFIRMED.
       We order David Merrikh, Noorollah Merrikh, and Zarine Motlagh, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.